PER CURIAM.
We affirm in this consolidated appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 *470(1967), but remand for the trial court to enter a written order revoking probation in the underlying cases. The order must specify which conditions the trial court found to have been violated. Ruiz v. State, 78 So.3d 57, 58 (Fla. 4th DCA 2012) (citing Mills v. State, 948 So.2d 994 (Fla. 4th DCA 2007)).

Affirmed, but remanded.

GROSS, GERBER and FORST, JJ„ concur.